DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 July 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a liquid discharge apparatus, comprising: 
a nozzle plate including an array of nozzles arranged in a first direction and a second direction and a plurality of actuators corresponding to the nozzles, 
the array of nozzles including first, second, and third nozzles, the first and second nozzles being directly adjacent to each other in the first direction, and the first and third nozzles being directly adjacent to each other in the second direction, 
the plurality of actuators including first, second, and third actuators corresponding to the first, second, and third nozzles, respectively; and 
a drive controller configured to apply a drive signal to the first, second, and third actuators during a drive cycle, wherein 
when an inherent vibration cycle of the liquid discharge apparatus is referenced as AL, a difference between a first timing at which the drive signal is applied to the first actuator and a second timing at which the drive signal is applied to the second actuator is within a range of 0.6 AL to 1.5 AL, and a difference between the first timing and a third timing at which the drive signal is applied to the third actuator is within a range of 0.6 AL to 1.5 AL.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 2-10,
	These claims are allowable due to their dependency on claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kusonoki (US 2004/0017413) discloses a drive generating unit, wherein a time interval between a pulse width center of the first pulse and a pulse width center of the third pulse is set to 1 AL (1 AL is 1/2 of an acoustic resonant cycle of the ink in the pressure chamber), and a time interval between the pulse width center of the second pulse and a pulse width center of the fourth pulse is set to 1 A.
Yamashita (US 2007/0140917) discloses a liquid jet head, wherein a delay time Δt falls within a range of plus or minus Tw/4 of Tw-Tp, where Tw represents a natural vibration cycle of the partition wall and Tp represents a time delay between the time at which the pressure generating element is driven with the second ejection pulse of the second driving signal and the time at which the liquid droplet is ejected.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853